DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated May 21, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bausewein et al. (USPN 5,482,779) in view of Fontanilla (USPN 4,778,703).

Bausewein et al. disclose a label sticker (Figure 1; Abstract) comprising: a base layer (Figure 1, #5; Column 5, lines 22 – 29); a release layer coated on an upper surface of the base layer (Figure 1, #5; Column 5, lines 22 – 29); a first face material layer with a lower surface which an adhesive layer is coated on or adhered to and the release layer is adhered to through the adhesive layer (Figure 1, #2, 3 and 4; Column 5, lines 13 – 21; Column 5, line 62 to Column 6, line 7); and a second face material layer with a lower surface which an adhesive layer is coated on and the upper surface of the first face material layer is adhered to through the adhesive layer (Figure 1, #1 and 2; Column 4, line 61 to Column 5, line 2), with the second face material layer corresponding in shape to and having the same area as the first face material layer (Figures, wherein labels are being formed), wherein the adhesive layers have adhesive forces (Column 5, line 62 to Column 6, line 7) as in claim 1. With regard to claim 4, the second face material layer is made of one selected from the group consisting of coated paper and polypropylene synthetic paper (Column 4, line 61 to Column 5, line 2).  However, Bausewein et al. fail to disclose a high viscosity adhesive, a low-viscosity adhesive, the high-viscosity adhesive layer is an adhesive with viscosity greater than 2 Pa.s; the low-viscosity adhesive layer is an adhesive with viscosity less than 2 Pa.s, the low-viscosity adhesive layer has a thickness of 0.01 mm ~ 0.1 mm, the high-viscosity adhesive layer 12is made of one selected from the group consisting of oil-based acrylic adhesive, water-based acrylic adhesive, and hot-melt adhesive,  the low-viscosity adhesive layer is made of one selected from the group consisting of oil-based acrylic adhesive, water-based acrylic adhesive, rubber, hot-melt adhesive, and silica gel, and the low-viscosity adhesive layer has a thickness of 0.03 mm.

Fontanilla teach an adhesive article (Figures; Abstract) having two adhesive layers (Figure 1, #14 and 16), wherein the adhesive has two different strengths and materials including of oil-based acrylic adhesive, water-based acrylic adhesive, and rubber (Column 3, line 54 to Column 4, line 20), wherein the adhesive layers have a thickness between 0.01 mm to 0.1mm (Column 3, lines 61 – 66) for the purpose of having an adhesive article with desirable adhesive bond strengths (Column 2, lines 20 – 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive with a desired thickness and composition in Bausewein et al. in order to have adhesive article with desirable adhesive bond strengths as taught by Fontanilla.

With regard to the limitations of “a high viscosity adhesive”, “a low-viscosity adhesive”, and “the high-viscosity adhesive layer is an adhesive with viscosity greater than 2 Pa.s; the low-viscosity adhesive layer is an adhesive with viscosity less than 2 Pa.s”, Fontanilla clearly teach an adhesive article having an oil-based acrylic adhesive, water-based acrylic adhesive, and rubber (Column 3, line 54 to Column 4, line 20), which overlap the claimed adhesive composition for the low-viscosity and high-viscosity adhesive (Applicant’s Specification, Paragraphs 0009, 0010, 0029 and 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the adhesive layers of Fontanilla would have two different viscosities since Fontanilla clearly states that the adhesive of the adhesive layers are different.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bausewein et al. (USPN 5,482,779) in view of Fontanilla (USPN 4,778,703) as applied to claim 1 above, and further in view of Desanzo (USPN 3,995,087).

Bausewein et al., as modified with Fontanilla, disclose the claimed invention except for the second face material layer has a thickness of 0.01 mm ~ 0.1 mm, and second face material layer has a thickness of 0.05 mm.  
Desanzo teach an adhesive article (Figure; Abstract) having two adhesive layers (Figure 1, #14 and 18), having first and second face materials (Figure, #12 and 16), wherein all layers of the adhesive article have a thickness of 0.01 mm ~ 0.1 mm (Column 1, lines 44 – 47) for the purpose of forming a laminate used to form a tear-resistant label (Column 1, lines 22 – 26).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second face material layer has a thickness of 0.01 mm ~ 0.1 mm in the modified Bausewein et al. in order to form a laminate used to form a tear-resistant label as taught by Desanzo.

Response to Arguments
Applicant's arguments filed May 21, 2021 have been fully considered but they are not persuasive.

In response to Applicant’s argument that neither Bausewein et al. nor Fontanilla disclose the second face material layer corresponding in shape to and having the same area as the first face material layer, the Examiner respectfully disagrees.  While Bausewein et al. does not clearly state that the first and second material layers have the same area, Bausewein et al. does state in multiple locations of the specifications that the first and second face material layers are coated with the adhesive materials to form a multiple types of labels, including price and anti-theft tags (Column 1, lines 7 - 9), and that the all dimensions, shape and proportions are accurate and to scale (Column 9, lines 35 – 38).  Therefore, while not clearly stated, Bausewein et al. does disclose that the first and second face material layers have corresponding shapes and area.
In response to Applicant’s argument that the prior art fail to disclose “the high-viscosity adhesive layer is an adhesive with viscosity greater than 2 Pa.s; the low-viscosity adhesive layer is an adhesive with viscosity less than 2 Pa.s”, the Examiner respectfully disagrees. Fontanilla clearly teach an adhesive article having an oil-based acrylic adhesive, water-based acrylic adhesive, and rubber (Column 3, line 54 to Column 4, line 20), which overlap the claimed adhesive composition for the low-viscosity and high-viscosity adhesive (Applicant’s Specification, Paragraphs 0009, 0010, 0029 and 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the adhesive layers of Fontanilla would have two different viscosities since Fontanilla clearly states that the adhesive of the adhesive layers are different.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
June 10, 2021